Name: Commission Implementing Decision (EU) 2016/1060 of 29 June 2016 amending Implementing Decision 2013/707/EU confirming the acceptance of an undertaking offered in connection with the anti-dumping and anti-subsidy proceedings concerning imports of crystalline silicon photovoltaic modules and key components (i.e. cells) originating in or consigned from the People's Republic of China for the period of application of definitive measures
 Type: Decision_IMPL
 Subject Matter: iron, steel and other metal industries;  Asia and Oceania;  competition;  trade;  soft energy;  international trade
 Date Published: 2016-06-30

 30.6.2016 EN Official Journal of the European Union L 173/99 COMMISSION IMPLEMENTING DECISION (EU) 2016/1060 of 29 June 2016 amending Implementing Decision 2013/707/EU confirming the acceptance of an undertaking offered in connection with the anti-dumping and anti-subsidy proceedings concerning imports of crystalline silicon photovoltaic modules and key components (i.e. cells) originating in or consigned from the People's Republic of China for the period of application of definitive measures THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1), and in particular Articles 8 and 9, Having regard to Council Regulation (EC) No 597/2009 of 11 June 2009 on protection against subsidised imports from countries not members of the European Community (2), and in particular Articles 13 and 15, Whereas: (1) By Implementing Regulation (EU) No 1238/2013 (3), the Council imposed a definitive anti-dumping duty on imports into the Union of crystalline silicon photovoltaic modules and key components (i.e. cells and wafers) originating in or consigned from the People's Republic of China (PRC). (2) By Implementing Regulation (EU) No 1239/2013 (4), the Council also imposed a definitive countervailing duty on duty on imports into the Union of crystalline silicon photovoltaic modules and key components (i.e. cells) originating in or consigned from the PRC. (3) By Implementing Decision 2013/707/EU (5), the Commission accepted the undertaking offered in the framework of an anti-dumping and an anti-subsidy proceedings concerning imports of crystalline silicon photovoltaic modules and key components (i.e. cells) originating in or consigned from the People's Republic of China. (4) Shanghai Chaori International Trading Co. Ltd (company concerned), TARIC additional code B872, whose undertaking was accepted by Implementing Decision 2013/707/EU, notified the Commission of its change of name to GCL System Integration Technology Co., Ltd. (5) In 2014, the company concerned was declared bankrupt. In February 2015, the company concerned was acquired by Jiangsu GCL Energy Co., Ltd which is part of a group of companies with the TARIC additional code B850. (6) The company concerned argued that its change of name does not affect its right to continue to benefit from the individual duty rates applied to it. (7) However, as a consequence of the acquisition, the company concerned not only changed the name to GCL System Integration Technology Co., Ltd, but also became part of the group of the companies with the TARIC additional code B850 (6). (8) Both the company concerned and the group of the companies mentioned in recital 7 are subject to the undertaking. Therefore, the Commission concluded that the change of name in no way affects the findings of Implementing Decision 2013/707/EU. (9) The Commission informed all interested parties of the essential facts and considerations on the basis of which it intended to amend Implementing Regulations (EU) No 1238/2013 and (EU) No 1239/2013. Those parties were granted a period within which they could make comments on the disclosure. No party submitted comments. (10) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 15(1) of Regulation (EC) No 1225/2009, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision 2013/707/EU is amended in accordance with the Annex to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 29 June 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 22.12.2009, p. 51. (2) OJ L 188, 18.7.2009, p. 93. (3) Council Implementing Regulation (EU) No 1238/2013 of 2 December 2013 imposing a definitive antidumping duty and collecting definitively the provisional duty imposed on imports of crystalline silicon photovoltaic modules and key components (i.e. cells) originating in or consigned from the People's Republic of China (OJ L 325, 5.12.2013, p. 1). (4) Council Implementing Regulation (EU) No 1239/2013 of 2 December 2013 imposing a definitive countervailing duty on imports of crystalline silicon photovoltaic modules and key components (i.e. cells) originating in or consigned from the People's Republic of China (OJ L 325, 5.12.2013, p. 66). (5) Commission Implementing Decision 2013/707/EU of 4 December 2013 confirming the acceptance of an undertaking offered in connection with the anti-dumping and anti-subsidy proceedings concerning imports of crystalline silicon photovoltaic modules and key components (i.e. cells) originating in or consigned from the People's Republic of China for the period of application of definitive measures (OJ L 325, 5.12.2013, p. 214). (6) Namely Konca Solar Cell Co. Ltd, Suzhou GCL Photovoltaic Technology Co. Ltd, Jiangsu GCL Silicon Material Technology Development Co. Ltd, Jiangsu Zhongneng Polysilicon Technology Development Co. Ltd, GCL-Poly (Suzhou) Energy Limited, GCL-Poly Solar Power System Integration (Taicang) Co. Ltd, GCL SOLAR POWER (SUZHOU) LIMITED, GCL Solar System (Suzhou) Limited. ANNEX Annex I to Implementing Decision 2013/707/EU is amended as follows: (1) the entry for TARIC additional code B850 is replaced by the following: Konca Solar Cell Co. Ltd Suzhou GCL Photovoltaic Technology Co. Ltd Jiangsu GCL Silicon Material Technology Development Co. Ltd Jiangsu Zhongneng Polysilicon Technology Development Co. Ltd GCL-Poly (Suzhou) Energy Limited GCL-Poly Solar Power System Integration (Taicang) Co. Ltd GCL SOLAR POWER (SUZHOU) LIMITED GCL Solar System (Suzhou) Limited GCL System Integration Technology Co., Ltd B850 (2) the entry for TARIC additional code B872 is replaced by the following: Shanghai Chaori Solar Energy Science & Technology Co. Ltd B872